Citation Nr: 0915939	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1953 to May 1957. 

In the April 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective August 29, 2002.  
The Veteran disagreed with the assignment of the 
noncompensable rating for bilateral hearing loss and later 
perfected an appeal.  

In October 2006, the Board remanded this case for further 
development.  In January 2009, the VA Appeals Management 
Center issued a Supplemental Statement of the Case (SSOC) 
continuing the previous denial.  The case has been returned 
to the Board.


FINDINGS OF FACT

1.  A March 2003 VA audiological examination shows an average 
pure tone threshold of 49 decibels in the right ear, with 
speech recognition ability of 88 percent, and average pure 
tone threshold of 49 decibels in the left ear, with speech 
recognition ability of 86 percent.

2.  An August 2002 VA audiological examination shows an 
average pure tone threshold of 53 decibels in the right ear, 
with speech recognition ability of 92 percent, and average 
pure tone threshold of 49 decibels in the left ear, with 
speech recognition ability of 92 percent.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected bilateral hearing loss 
are inadequate.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the Veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for referral of the service-connected 
bilateral hearing loss for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased rating for 
bilateral hearing loss. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In October 2006, the Board remanded the claim to the AMC to 
provide proper notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

In November 2006 and August 2007, the AMC provided 
appropriate notice.  
This will be discussed in greater detail below.  The claim 
was readjudicated via the August 2008 SSOC.

The Board's remand instructions have therefore been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
November 2002, November 2006, and August 2007, which were 
specifically intended to address the requirements of the 
VCAA.  

The November 2006 and August 2007 VCAA letters informed the 
Veteran of the evidence necessary to establish entitlement to 
an increased rating.  As for the evidence to be provided by 
the Veteran, in the VCAA letters the RO and AMC asked the 
Veteran to identify and send relevant medical evidence.  The 
RO and AMC provided the Veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the VCAA letters, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was conducted in March 2003.]

In the VCAA letters, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the November 2006 and August 2007 VCAA letters, the AMC 
informed the Veteran that he should submit any evidence in 
his possession relevant to his claim, as follows:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See, e.g., the August 2, 2007 VCAA 
letter, page 2.  The VCAA letters thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letters informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by VA.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the November 
2006 VCAA letter, pages 3-4, and the August 2007 VCAA letter, 
pages 3-4.

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008], the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  In addition to entitlement to service connection, this 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 38 
U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

(iv.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes VA treatment records and a 
report of VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The Veteran and his representative have not 
identified any outstanding evidence.

The Board notes that the VA examination is over six years 
old.  However, the Veteran has not asserted that his hearing 
loss has gotten worse.  Instead, he has alleged that he 
"still" has "a problem hearing."  See January 2009 SSOC 
notice response.

The Veteran's representative noted that the VA audiological 
examination was conducted in a sound-controlled room and thus 
did not replicate the conditions of daily life.  See 
September 2006 appellant's brief, pages 4-6.  Neither the 
Veteran nor his representative submitted any competent 
medical evidence which supports the representative's 
position, nor did they suggest any alternative.  Moreover, 
the Veteran's contention has been rejected by the Court in 
Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007):

In particular, the appellant has offered no expert 
medical evidence demonstrating that an audiometry 
test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable 
test results.  Nor has the appellant offered any 
expert medical evidence demonstrating that an 
alternative testing method exists and that this 
method is in use by the general medical community.  
The appellant has simply offered his own 
unsubstantiated lay opinion as to the impropriety 
of this testing method.  The Court will not 
invalidate the Secretary's chosen policy on this 
basis.

 * * * * *

For these reasons, the Court upholds VA's policy of 
conducting audiometry testing in a sound-controlled 
room.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a skilled 
representative, who has presented written argument on his 
behalf.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2008).

Analysis

Schedular rating

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.85 
(2008).  He essentially contends that his hearing loss 
disability has severely compromised the quality of his life.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The July 2007 VA audiological examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
2
45
75
75
49
LEFT
15
55
55
70
49

Puretone threshold averages were 49 decibels in both the 
right and left ears.  The speech discrimination scores at 
that time were 88 percent and 86 percent in right and left 
ears, respectively.  This examination report yielded a 
numerical designation of II in the right ear (42 to 49 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination) and a numerical 
designation of II for the left ear (42 to 49 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.

The Board notes that the report of the March 2003 VA 
audiological examination contains puretone threshold of 2 
decibels at 1000 Hertz in the right ear whereas a August 2002 
VA audiological examination for treatment purposes shows a 
puretone threshold of 20 decibels at 1000 Hertz in the right 
ear.  Assuming that the puretone threshold at 1000 Hertz was 
20 decibels on the March 2003 VA audiological examination, 
the puretone threshold average for the right ear was 54 
decibels.  Assuming a puretone threshold average for the 
right ear of 54 decibels, this examination report would still 
yield a numerical designation of II in the right ear (50 to 
57 percent average puretone decibel hearing loss, with 
between 84 and 90 percent speech discrimination) and a 
numerical designation of II for the left ear (42 to 49 
percent average puretone decibel hearing loss, with between 
84 and 90 percent speech discrimination).  Entering the 
category designations into Table VII, a disability percentage 
evaluation of zero percent would still be for assignment 
under Diagnostic Code 6100.

The August 2002 VA audiological examination for treatment 
purposes revealed the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
70
75/70
53
LEFT
20
50/45
55
70
49

The Board will assume that the greater puretone thresholds at 
4000 Hertz in the right ear and at 2000 Hertz in the left ear 
are the actual puretone thresholds for those frequencies.  
Puretone threshold averages were 53 and 49 decibels in the 
right and left ears, respectively.  Speech discrimination 
scores at that time were 92 percent in each ear.  This 
examination report yielded a numerical designation of I in 
the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of II for the 
left ear (42 to 49 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2008) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing tests does meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  Also, the Veteran's hearing tests do 
not show a result of 30 dB or less at 1000 Hz and 70 dB or 
more at 2000 Hz, as would be required for application of 
table VIa under 38 C.F.R. § 4.86(b).  Therefore, the rating 
under 38 C.F.R. § 4.85 is the correct rating under the 
regulations for the Veteran.  

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  
The Board thus finds that the Veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the Veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, August 29, 2002.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008). 

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the January 2009 SSOC.  In the September 2006 appellant's 
brief, the Veteran's representative raised the issue of 
extraschedular consideration.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.
 
The Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in the final report of the examination to 
facilitate determinations regarding extraschedular 
consideration.  See Martinak, 21 Vet. App. at 455.  The Court 
noted that unlike the rating schedule for hearing loss, 
38 C.F.R. § 3.321(b) does not rely exclusively on objective 
test results to determine whether an extraschedular rating is 
warranted.  Id.

While the March 2003 VA examiner did not specifically address 
the functional effects caused by the Veteran's bilateral 
hearing loss, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision. Crucially, other evidence of record, specifically 
the Veteran's March 2004 VA Form 9, adequately addresses this 
matter.  Therefore, while the March 2003 VA examination is 
defective under Martinak, the Board finds that the evidence 
of record is sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.  The record does not show 
that the Veteran has required frequent hospitalizations for 
his bilateral hearing loss.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran had a career as a salesman.  
See August 2002 report of  a VA audiological examination.  
There is no indication that he has missed any work because of 
his bilateral hearing loss, and there is nothing in the 
current evidence of record to indicate that bilateral hearing 
loss causes unusual employment impairment. 

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  In his March 2004 
VA Form 9 referred to above, the Veteran reported that even 
with his hearing aids, he has difficulty hearing and 
understanding what people are saying unless he is looking at 
the speaker face to face, and that he has to have televisions 
and radios at near full volume to understand what is being 
said.  The Board finds that the functional effects caused by 
his hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating. 

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.





Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an increased disability rating for his service-connected 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


